Lumpkin, J.
1. Under the Penal Code, §431, if a person sells, -without the license and taking the oath prescribed by law, any of the liquors therein named, he is guilty of a misdemeanor; and it is not necessary for the ¡State to allege or prove that such named liquors are intoxicating.
2.Where, if the defendant was guilty of selling liquor without a license, under the evidence it was either whisky or brandy, it was not necessary to prove that whisky or brandy was intoxicating. Evidence of the taste and eifect of drinking the liquor purchased could be considered in determining what it was; but if in fact it was whisky or brandy, the defendant would not be acquitted because the State failed to prove beyond a reasonable doubt that it was intoxicating. Snider v. State, 81 Ga. 753.

Judgment affirmed.


All the Justices concur.